Exhibit 10.8

SEVENTH AMENDMENT AGREEMENT

This SEVENTH AMENDMENT AGREEMENT (this “Seventh Amendment”) is made and entered
into as of April 25, 2012, by and among Tang Capital Partners, LP, RTW
Investments, LLC, Galena Biopharma, Inc. (formerly RXi Pharmaceuticals
Corporation, “Galena”) and RXi Pharmaceuticals Corporation (formerly RNCS, Inc.,
“RXi”).

WHEREAS, the parties entered into a Securities Purchase Agreement dated as of
September 24, 2011 (the “Securities Purchase Agreement”) and the Ancillary
Agreements related thereto, including the Bridge Notes;

WHEREAS, the parties entered into several Omnibus Amendments dated as of
February 6, 2012, March 5, 2012, March 30, 2012, April 3, 2012, April 11, 2012
and April 18, 2012 (the “Previous Amendments”), amending certain provisions of
the Securities Purchase Agreement and the Bridge Notes;

WHEREAS, in light of certain developments with respect to litigation to which
Galena is a party, RXi and the Investors wish to be indemnified and held
harmless against any losses arising out of such litigation, and Galena wishes to
so indemnify RXi and the Investors;

WHEREAS, Galena wishes to be assured, prior to effecting the Spin-Off, that
certain facts of which the Investors are presently aware would not constitute a
failure of a condition to the obligations of the Investors at the Closing;

WHEREAS, the parties desire to amend or waive certain other provisions of the
Securities Purchase Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

1. Certain Definitions. References herein to the “Securities Purchase Agreement”
mean the Securities Purchase Agreement as amended by the Previous Amendments and
by this Amendment, as the context requires. Capitalized terms used but not
defined herein have the meanings ascribed in the Securities Purchase Agreement.

2. Indemnification of RXi and the Investors. Galena hereby agrees that, subject
to the Closing, Galena’s indemnification obligations under Section 9.01 of the
Securities Purchase Agreement shall apply to all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred after the
Closing as a result of as a result of claims brought by any of Galena’s warrant
holders solely arising out of or relating to the transactions contemplated by
the Securities Purchase Agreement. Galena further agrees to indemnify RXi to the
same extent it agrees to indemnify the Investors pursuant to the foregoing
sentence. Galena’s obligations under this Section 2 are subject to all of the
provisions of Article IX of the Securities Purchase Agreement.



--------------------------------------------------------------------------------

2. Certain Assurances. Each of the Investors hereby agrees and represents that,
based on the information available to it, the execution and delivery of the
Separation and Settlement Agreement, dated as of the Closing Date, among RXi,
Galena, the Investors, Anastasia Khvorova, Ph.D. and Advirna, LLC resolves and
satisfies any and all conditions to the Closing contained in Article V of the
Agreement as they relate to the employment of Dr. Khvorova by RXi or Galena or
RXi’s or Galena’s prior dealings with Advirna, LLC. Each of the Investors and
the other parties further agrees and represents that the provisions of
Section 4.12(a) and Section 4.13(b) solely with respect to the time limits
contained therein are hereby waived by all the parties.

3. Miscellaneous. Capitalized terms used herein and not defined shall have the
meanings set forth in the Securities Purchase Agreement as amended. The terms
and conditions set forth in Article X of the Securities Purchase Agreement are
incorporated herein by reference. Except as specifically set forth in Section 3
hereof, nothing herein shall constitute a waiver of any provision of the
Securities Purchase Agreement or any of the Ancillary Documents pursuant to
Section 10.03 of the Securities Purchase Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment as
of the date first above written.

 

GALENA BIOPHARMA, INC. By:  

  /s/ Mark J. Ahn

  Mark J. Ahn   President and Chief Executive Officer RXi PHARMACEUTICALS
CORPORATION By:  

  /s/ Mark J. Ahn

  Mark J. Ahn   President TANG CAPITAL PARTNERS, LP By:  

    /s/ Kevin C. Tang

  Kevin C. Tang   Managing Director RTW INVESTMENTS, LLC By:  

    /s/ Roderick Wong

  Roderick Wong   Managing Member

[Signature Page to Seventh Amendment]